PER CURIAM.
The court below refused to grant an adjournment asked for by the plaintiff after the case had been adjourned previously several times, and, the plaintiff being unable to proceed, judgment in favor of the defendant was rendered against the plaintiff. The grounds set forth in the plaintiff’s affidavit as a basis for the adjournment were not such as to absolutely require that the motion should be granted. The application was addressed to the favor of the court, and the granting or refusal of it was within the court’s discretion. The judgment, however, should have been rendered without prejudice to a new action.
*627Judgment modified, by directing that the same be without prejudice to a new action, and, as modified, affirmed, without costs to either party-on this appeal.